FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 7, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                             FOR THE TENTH CIRCUIT




    BILLIE MARIE CROWNOVER,
    personal representative of the estate of
    Frank James Crownover,
                                                           No. 10-5028
                 Plaintiff-Appellant,          (D.C. No. 4:08-CV-00020-JHP-PJC)
                                                           (N.D. Okla.)
    v.

    BOARD OF COUNTY
    COMMISSIONERS OF OTTAWA
    COUNTY, OKLAHOMA; TERRY
    DURBOROW, individually and in his
    official capacity as Ottawa County
    Sheriff; DENNIS KING, individually;
    RANDALL LLOYD, individually,

                 Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before TACHA, ANDERSON, and KELLY, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      While imprisoned as a pretrial detainee at the Ottawa County, Oklahoma

Jail, Frank James Crownover died as the result of a brutal attack by a fellow

inmate. Billie Marie Crownover, his widow and personal representative of his

estate, thereafter brought this action pursuant to 42 U.S.C. § 1983 and Title II of

the Americans With Disabilities Act of 1990, 42 U.S.C. § 12132 (ADA),

contending that Mr. Crownover’s death resulted from the defendants’ deliberate

indifference to dangerous conditions at the Jail and from their failure to

reasonably accommodate Mr. Crownover’s known disabilities.

      The district court granted summary judgment to all of the defendants. It

concluded (1) the Ottawa County Board of County Commissioners did not violate

Mr. Crownover’s rights because it lacked the authority and the duty to take any

corrective action concerning allegedly unconstitutional conditions at the Jail; (2)

defendants Terry Durborow, Dennis King, and Randall Lloyd were entitled to

summary judgment and/or qualified immunity on Ms. Crownover’s claims that the

Jail (a) failed to properly classify and separate mentally ill prisoners, (b) had

inadequate staffing to properly supervise prisoners and was chronically

overcrowded, and (c) failed to properly train and supervise its staff; and (3)

defendants Durborow, King, and Randall were entitled to summary judgment on

Ms. Crownover’s ADA claims because she failed to show that they did not

accommodate his disability or that he was excluded from or denied the benefit of




                                          -2-
the Jail’s services, programs, or activities, or was otherwise discriminated against

by Jail staff because of his disability.

      We review the district court’s entry of summary judgment de novo,

applying the same standard as the district court. Oldenkamp v. United Am. Ins.

Co., 619 F.3d 1243, 1246 (10th Cir. 2010). Summary judgment is appropriate “if

there is no genuine dispute as to any material fact and the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(a). On appeal,

      [w]e examine the record to determine whether any genuine issue of
      material fact was in dispute; if not, we determine whether the
      substantive law was applied correctly, and in so doing we examine
      the factual record and reasonable inferences therefrom in the light
      most favorable to the party opposing the motion.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998)

(quotations omitted).

      Ms. Crownover argues that the district court applied the deliberate

indifference standard too narrowly; imposed an improper evidentiary requirement

for establishing the causal link between defendants’ failure to train Jail personnel

and Mr. Crownover’s death; ignored relevant evidence; and failed to afford her

the benefit of reasonable inferences to be drawn from the evidence. She also

argues that the district court misapplied the ADA by failing to appropriately

consider the role of reasonable accommodation in the application of the Act to

disabled inmates.




                                           -3-
      Having considered these arguments and having carefully reviewed the

briefs, the record, and the applicable law in light of the above standards, we

AFFIRM the district court’s entry of summary judgment in favor of the

defendants. We do so for substantially the reasons stated in the district court’s

Opinion and Order, dated February 8, 2010.



                                                    Entered for the Court



                                                    Deanell R. Tacha
                                                    Circuit Judge




                                         -4-